Exhibit 21.1 Alpha American Coal Company, LLC Alpha American Coal Holding, LLC Alpha Australia, LLC Alpha Australia Services, LLC Alpha Coal Resources Company, LLC Alpha Coal Sales Co., LLC Alpha Coal West, Inc. Alpha Energy Sales, LLC Alpha India, LLC Alpha Land and Reserves, LLC Alpha Midwest Holding Company Alpha Natural Resources, Inc. Alpha Natural Resources, LLC Alpha Natural Resources International, LLC Alpha Natural Resources Services, LLC Alpha PA Coal Terminal, LLC Alpha Shale Holdings, LLC1 Alpha Shale Resources, LP2 Alpha Shipping and Chartering, LLC Alpha Sub Five, LLC Alpha Sub Four, LLC Alpha Sub One, LLC Alpha Sub Three, LLC Alpha Sub Two, LLC Alpha Terminal Company, LLC Alpha Wyoming Land Company, LLC AMFIRE, LLC AMFIRE Holdings, LLC AMFIRE Mining Company, LLC AMFIRE WV, L.P. ANR Receivables Funding, LLC Axiom Excavating and Grading Services, LLC Barbara Holdings Inc. Black Dog Coal, LLC Brooks Run Mining Company, LLC Buchanan Energy Company, LLC Callaway Land and Reserves, LLC Castle Gate Holding Company Coal Gas Recovery, LLC Cobra Natural Resources, LLC Coral Energy Services, LLC Corral Creek Holding, LLC Cumberland Coal Resources, LP Delta Mine Holding Company Dickenson-Russell Coal Company, LLC Dickenson-Russell Land and Reserves, LLC Dominion Terminal Associates3 Dry Systems Technologies, Inc. Emerald Coal Resources, LP Energy Development Corporation 1 Foundation PA Coal Company, LLC owns a 50% interest. 2 Foundation PA Coal Company, LLC owns a 49.95% interest as LP; Alpha Shale Holdings, LLC owns a 0.1% interest as Managing GP. 3 Alpha Terminal Company, LLC owns a 40.6% interest. Enterprise Land and Reserves, LLC Enterprise Mining Company, LLC Esperanza Coal Co., LLC Excelven Pty Ltd.4 Foundation Mining, LLC Foundation PA Coal Company, LLC Foundation Royalty Company Freeport Mining, LLC Freeport Resources Company, LLC Herndon Processing Company, LLC Kepler Processing Company, LLC Kingston Mining, Inc. Kingston Processing, Inc. Kingston Resources, Inc. Kingwood Mining Company, LLC Laurel Creek Co., Inc. Litwar Processing Company, LLC Maple Meadow Mining Company Maxxim Rebuild Co., LLC Maxxim Shared Services, LLC Maxxum Carbon Resources, LLC McDowell-Wyoming Coal Company, LLC Mountain Merger Sub, Inc. Neweagle Coal Sales Corp. Neweagle Development Corp. Neweagle Industries, Inc. Neweagle Mining Corp. Nicewonder Contracting, Inc. Odell Processing Inc. Palladian Lime, LLC Paramont Coal Company Virginia, LLC Paynter Branch Mining, Inc. Pennsylvania Land Holdings Company, LLC Pennsylvania Services Corporation Pioneer Fuel Corporation Pioneer Mining, Inc. Plateau Mining Corporation Premium Energy, LLC Red Ash Sales Company, Inc. River Processing Corporation Rivereagle Corp. Riverside Energy Company, LLC Riverton Coal Production Inc. Riverton Coal Sales, Inc. Rockspring Development, Inc. Ruhrkohle Trading Corporation Simmons Fork Mining, Inc. Solomons Mining Company Target Drilling Inc.5 Twin Star Mining, Inc. Twisted Gun, LLC6 Virginia Energy Company, LLC Wabash Mine Holding Company 4 Alpha Natural Resources, LLC owns a 24.5% interest. 5 Foundation PA Coal Company, LLC owns a 49% interest. 6 Premium Energy, LLC owns a 33.33% interest. Warrick Holding Company White Flame Energy, Inc. Wyoming Quality Healthcare Coalition, LLC7 7 Alpha Coal West, Inc. owns a 33-1/3% interest.
